 1   SEGAL & ASSOCIATES, PC
     John T. Kinn, SBN 130270
 2   400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
 3   Phone:      (916) 441-0886
     Facsimile: (916) 475-1231
 4   jkinn@segal-pc.com
 5   Attorneys for Defendant
     YGM FRANCHISE, LLC
 6
 7   PERKINS & ASSOCIATES, APC
     Natalia D. Asbill-Bearor, SBN 281860
 8   300 Capitol Mall, Suite 1800
     Sacramento, CA 95814
 9   Phone:      (916) 446-2000
     Facsimile: (916) 447-6400
10   nasbill@perkins-lawoffice.com
11   Attorneys for Plaintiffs
     SERVICE JOY CORPORATION,
12   RAKESH REDDY, ASHIKA REDDY
13
14                              UNITED STATES DISTRICT COURT
15         EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
16
17                                              )
     SERVICE JOY COPRORATION;                   )    Case No. 2:18-cv-01237-MCE-EFB
18   RAKESH REDDY, an individual, and           )
     ASHIKA REDDY, an individual,               )
19                                              )    JOINT STATUS REPORT,
                  Plaintiffs,                   )    STIPULATION, AND ORDER
20                                              )    STAYING ACTION
           v.                                   )
21                                              )
     YGM FRANCHISE, LLC, a South                )
22   Carolina Limited Liability Company;        )
     and DOES 1 through 25, inclusive,          )
23                                              )
                  Defendants.                   )
24
25         Pursuant to its Order, filed September 17, 2018, the Court stayed this
26   action to permit the parties to continue their exploration of an informal resolution
27   to their disputes and, if the case did not resolve, directed the parties to file a joint
28   status report not later than this date. Docket No. 15.

                                             -1-
                  Joint Status Report, Stipulation, and Order Staying Action
 1         Plaintiffs Service Joy Corporation, Rakesh Reddy, and Ashika Reddy,
 2   through their counsel Natalia Asbill-Bearor, Perkins & Associates, A Professional
 3   Corporation, and Defendant YGM Franchise, LLC, through its counsel John Kinn,
 4   Segal & Associates, PC, have continued document disclosures and discussions,
 5   but have not been able to complete their document reviews and investigation
 6   necessary to achieve a settlement. To complete this process, the parties hereby
 7   submit this Joint Status Report, Stipulation and Proposed Order to stay this
 8   action and toll all obligations in this matter for an additional sixty (60) days
 9   through December 14, 2018.
10                                           Respectfully submitted,
11   Dated: November 9, 2018                 SEGAL & ASSOCIATES, PC
12
                                              /s/ John T. Kinn_________________
13                                           JOHN T. KINN
14                                           Attorneys for Defendant
                                             YGM FRANCHISE, LLC
15
16   Dated: November 9, 2018                 PERKINS & ASSOCIATES, APC
17
                                             _/s/ Natalia D. Asbill-Bearor_________
18                                           NATALIA D. ASBILL-BEAROR
19                                           Attorneys for Plaintiffs
                                             SERVICE JOY CORPORATION,
20                                           RAKESH REDDY, ASHIKA REDDY
21
22                                           ORDER
23
24
25         In accordance with the foregoing stipulation, and good cause appearing,

26   this matter is hereby stayed to and including December 14, 2018. If the case

27   does not resolve, the parties are directed to file a Joint Status Report not later
28   than January 11, 2019.

                                            -2-
                 Joint Status Report, Stipulation, and Order Staying Action
 1         Since the requested stays of this matter have now extended from July 20,
     2018 to December 14, 2018, a period of nearly five months, with three different
 2
     stay requests being approved by the Court, Defendant’s Motion to Transfer and
 3
     Stay Action filed on May 22, 2018 (ECF No. 4) is hereby DENIED without
 4
     prejudice to renewing the Motion should the current settlement efforts prove
 5
     ineffective.
 6
 7         IT IS SO ORDERED.

 8   Dated: November 13, 2018

 9
10

11
12
13
14

15
16
17
18
19

20
21
22
23
24
25
26
27
28


                                               -3-
                    Joint Status Report, Stipulation, and Order Staying Action
